 



VOTING AGREEMENT

 

This Voting Agreement, dated as of February 28, 2013 (this “Agreement”), is made
by and among AutoInfo Holdings, LLC, a Delaware limited liability company
(“Parent”), and the undersigned stockholders and option holders (each a
“Stockholder” and collectively, the “Stockholders”) of AutoInfo, Inc., a
Delaware Corporation (the “Company”). Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Merger Agreement
(as defined below).

 

RECITALS:

 

WHEREAS, concurrently with the execution of this Agreement, Parent, AutoInfo
Acquisition Corp., a Delaware corporation and a wholly owned Subsidiary of
Parent (“Merger Sub”), and the Company have entered into that certain Agreement
and Plan of Merger (the “Merger Agreement”);

 

WHEREAS, pursuant to the Merger Agreement and subject to the terms and
conditions therein, Merger Sub will merge with and into the Company (the
“Merger”) and the separate corporate existence of Merger Sub shall thereupon
cease, and the Company shall be the surviving corporation in the Merger (the
“Surviving Corporation”);

 

WHEREAS, in connection with the Merger and at the Effective Time, (a) each share
of issued and outstanding Company Common Stock (other than shares to be canceled
in accordance with Section 2.1(c) of the Merger Agreement and the Dissenting
Shares) shall be converted into the right to receive from the Surviving
Corporation a cash amount equal to $1.05 per share, and (b) each share of
capital stock of Merger Sub issued and outstanding immediately prior to the
Effective Time shall be converted into and become one validly issued, fully paid
and nonassessable share of common stock, par value $0.001 per share, of the
Surviving Corporation in accordance with the terms and conditions of the Merger
Agreement;

 

WHEREAS, each Stockholder owns, beneficially or of record, and has sole voting
power with respect to the outstanding shares of Company Common Stock or options
to purchase Company Common Stock identified as being held by such Stockholder on
Schedule 1 attached hereto (such shares of Company Common Stock, together with
(a) outstanding options, warrants, other derivative securities or Equity
Interests exercisable for Company Common Stock, (b) any voting securities or
Equity Interests of the Company issued or exchanged with respect to such shares
of Company Common Stock upon any recapitalization, reclassification, merger,
consolidation, spin-off, partial or complete liquidation, stock dividend,
split-up or combination of the securities of the Company or any other change in
the Company’s capital structure, and (c) any right , voting agreement, power, or
irrevocable proxy to vote shares of Company Common Stock or any voting
securities or Equity Interests of the Company issued or exchanged with respect
to such shares of Company Common Stock with respect to the adoption of the
Merger Agreement and in favor of the Merger, the “Covered Shares”);

 

WHEREAS, the Board of Directors of the Company, acting upon the recommendation
of a special committee formed by the Board of Directors of the Company for the
purpose of evaluating and negotiating strategic alternatives and/or transactions
for the Company, including, but not limited to, this Agreement and the
Transactions contemplated herein, any Superior Proposal, any Takeover Proposal,
any Company Acquisition Agreement, and/or any other similar transactions, (a)
has approved and declared advisable this Agreement and the Merger Agreement and
determined that the Merger Agreement is in the best interests of its
stockholders, (b) has approved and declared advisable the Merger, on the terms
and subject to the conditions provided for in this Agreement and the Merger
Agreement, and determined that the Merger is in the best interests of its
stockholders, (c) has reviewed the terms of the Merger and determined that such
terms are fair and (d) has recommended adoption by its stockholders of the
Merger Agreement and the Merger; and

 



 

 

 

WHEREAS, each Stockholder desires vote their respective Covered Shares
(including, but not limited to, any Covered Shares that such Stockholder has the
right to vote due to any agreement, proxy or other similar right) in favor of
the adoption of the Merger Agreement and the Merger in accordance with the terms
of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto do hereby
mutually covenant and agree as follows:

 

1. Cooperation by Stockholder.

 

(a) Unless and until this Agreement shall be terminated pursuant to Section 4,
each Stockholder agrees that, solely in such Stockholder’s capacity as a
stockholder of the Company at every meeting of the stockholders of the Company
called, and at every postponement or adjournment thereof, and on every action or
approval by written consent of the stockholders of the Company, each Stockholder
irrevocably agrees to vote all such Stockholder’s Covered Shares (including, but
not limited to, any Covered Shares that such Stockholder has the right to vote
due to any agreement, proxy or other similar right) which are outstanding and
owned, beneficially or of record, by such Stockholder on the record date of such
meeting (the “Eligible Shares”) (i) in favor of adoption of the Merger Agreement
and in favor of the Merger, (ii) against (A) any proposal made in opposition to
adoption of the Merger Agreement or in competition or inconsistent with the
Merger or any other transaction contemplated by the Merger Agreement, (B) any
Takeover Proposal, (C) any change in the management or board of directors of the
Company (other than as contemplated by the Merger Agreement), and (D) any action
or agreement that the Stockholders actually knows, or reasonably expects, would
result in a breach of any representation, warranty, covenant or agreement or any
other obligation of the Company under the Merger Agreement or of such
Stockholder under this Agreement.

 

(b) Unless and until this Agreement shall be terminated pursuant to Section 4,
the obligations of each Stockholder specified in this Section 1 shall apply
whether or not (i) the Board of Directors of the Company (or any committee
thereof) shall (A) withdraw or modify its recommendation to the holders of
Company Common Stock to vote in favor of the adoption of the Merger Agreement or
(B) recommend any Takeover Proposal (either action described in clause (A) or
(B), a “Change in Company Recommendation”), or (ii) the Company breaches any of
its representations, warranties, agreements or covenants set forth in the Merger
Agreement.

 



2

 

 

(c) Each Stockholder agrees that each of John Caple and Cecilio Rodriguez, in
his capacity as an officer of Parent, shall act, and is hereby appointed, as the
agent, proxy and attorney-in-fact for such Stockholder, with full power of
substitution and resubstitution, solely to cause the Eligible Shares to be
counted as present and to vote the Eligible Shares prior to the termination of
this Agreement in accordance with Section 1(a); provided, that this proxy and
power of attorney shall not be construed to permit such persons to exercise any
option held by any Stockholder without such Stockholder’s prior written consent.
With respect to the proxy and power of attorney granted by such Stockholder
under this Section 1(c), (i) such Stockholder shall take such further action or
execute such other instruments, at Parent’s sole cost and expense, as may be
reasonably necessary to effectuate the intent of such proxy; (ii) such proxy and
power of attorney shall be irrevocable during the term of this Agreement, shall
be deemed to be coupled with an interest sufficient in Law to support an
irrevocable proxy and shall revoke any and all prior proxies granted by such
Stockholder inconsistent with such proxy; (iii) such power of attorney is a
durable power of attorney; and (iv) such proxy and power of attorney shall
terminate upon the termination of this Agreement.

 

2. Agreement to Retain.

 

Unless and until this Agreement shall be terminated pursuant to Section 4,
unless authorized in advance by Parent’s Board of Directors, each Stockholder,
solely in such Stockholder’s capacity as a stockholder of the Company, agrees
(a) not to sell or otherwise transfer any of the Covered Shares (including, but
not limited to, any Covered Shares that such Stockholder has the right to vote
due to any agreement, proxy or other similar right) or any economic, voting or
other direct or indirect interest therein and (b) not to grant a proxy or enter
into any voting agreement concerning any of the Covered Shares (except, in each
case, for the voting agreement and appointment of proxy under Section 1 and the
fulfillment of all other agreements and obligations of such Stockholder
hereunder).

 

3. Representations and Warranties.

 

Each Stockholder hereby represents and warrants to Parent and the Company that
(a) such Stockholder has the power and authority to enter into and deliver this
Agreement and perform its obligations under this Agreement; (b) this Agreement
is binding on such Stockholder and enforceable in accordance with its terms,
except as enforceability may be limited by the Bankruptcy and Equity Exception;
(c) the execution and delivery of this Agreement and the performance by such
Stockholder of its obligations hereunder do not require the authorization,
consent, approval, license, exemption or other action by any third party or
Governmental Authority, do not violate applicable Law or conflict with or result
in a breach of any of such Stockholder’s contractual obligations; (d) such
Stockholder beneficially owns and has sole voting power or with respect to the
Covered Shares (including, but not limited to, any Covered Shares that such
Stockholder has the right to vote due to any agreement, proxy or other similar
right) identified as being held by such Stockholder on Schedule 1 attached
hereto, such shares are free and clear of any liens, claims or encumbrances of
any kind other than those arising from such Stockholder’s obligations under this
Agreement, the Merger Agreement and the transactions contemplated hereby and
thereby, and that no proxies heretofore given in respect of any or all of the
Covered Shares (including, but not limited to, any Covered Shares that such
Stockholder has the right to vote due to any agreement, proxy or other similar
right) are irrevocable and that any such proxies have heretofore been revoked;
and (e) other than the Covered Shares (including, but not limited to, any
Covered Shares that such Stockholder has the right to vote due to any agreement,
proxy or other similar right) that are identified as to such Stockholder on
Schedule 1 attached hereto, such Stockholder does not own, beneficially or of
record, any outstanding voting securities or Equity Interests of the Company.

 



3

 

 

4. Termination of Agreement.

 

This Agreement shall remain in full force and effect until, and the provisions
of this Agreement, including, but not limited to, Section 1, Section 2, and
Section 3, shall terminate upon, the earliest to occur of any of the following:
(a) the Merger Agreement, as it may be amended or modified from time to time, is
terminated in accordance with its terms; (b) the Merger is consummated; (c) the
parties hereto execute a written agreement to terminate this Agreement; or (d)
August 27, 2013, if the Closing has not occurred by such date.

 

5. Notices.

 

All notices, requests and other communications to any party hereunder shall be
in writing and shall be deemed given if delivered personally, sent by facsimile
(which is confirmed by an acknowledgement or transmission report generated by
the machine from which the facsimile was sent indicating that the facsimile was
sent in its entirety to the addressee’s facsimile number) or sent by overnight
courier (providing proof of delivery) to the parties at the following addresses:

 

If to Parent or Merger Sub, to:

c/o Comvest Investment Partners Holdings LLC
525 Okeechobee Boulevard, Suite 1050
West Palm Beach, Florida 33401
Attention: John Caple
Facsimile: (561) 727-2100

 

with a copy (which shall not constitute notice) to:


McDermott Will & Emery LLP
333 Avenue of the Americas, Suite 4500

Miami, Florida 33131
Attention: Frederic L. Levenson, Esq.

Facsimile: (305) 347-6500

 

If to the Stockholders, to:



AutoInfo, Inc.

6314 Congress Avenue, Suite 260

Boca Raton, Florida 33487

Attention: Harry Wachtel, Chief Executive Officer

Facsimile: (866) 954-7221

 

with a copy (which shall not constitute notice) to:

  

The address set forth below such Stockholder names at the signature pages
attached hereto;

 



4

 

 

and



with a copy (which shall not constitute notice) to:

 

Roetzel & Andress, LPA

350 East Las Olas Boulevard, Suite 1150

Fort Lauderdale, Florida 33301

Attention: Clint J. Gage, Esq.

Facsimile: (954) 462-4260

 

and, with a copy (which shall not constitute notice) to:

 

Morse Zelnick Rose & Lander, LLP

405 Park Avenue

New York, New York 10022

Attention: Kenneth S. Rose, Esq.

Facsimile: (212) 208-6809

 

or such other address or facsimile number as such party may hereafter specify by
like notice to the other parties hereto.  All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5 P.M. in the place of receipt and such day is a
Business Day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding Business Day in the place of receipt.  In the event that an addressee
of a notice or communication rejects or otherwise refuses to accept a notice or
other communication delivered or sent in accordance with this Section 5, or if
the notice or other communication cannot be delivered because of a change in
address for which no notice was given, then such notice or other communication
is deemed to have been received upon such rejection, refusal or inability to
deliver.

 

6. Entire Agreement; No Third-Party Beneficiaries.

 

This Agreement (including the exhibits and schedules hereto and any other
documents and instruments referred to herein or contemplated hereby),
constitutes the entire agreement, and supersede all other prior agreements and
understandings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof and is not intended to and shall not confer
upon any Person other than the parties hereto any rights or remedies hereunder.
Nothing in this Agreement shall be considered to give any person other than the
parties any legal or equitable right, claim or remedy under or in respect of
this Agreement or any provision of this Agreement. This Agreement is binding
upon and inures to the benefit of the parties to this Agreement and their
respective successors and permitted assigns.

 



5

 

 

7. Specific Performance.

 

The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed prior to termination of this
Agreement in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the Parent shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in the Chancery Court of the State of
Delaware without bond or other security being required, this being in addition
to any other remedy to which they are entitled at law or in equity.

 

8. Severability.

 

If any term or other provision of this Agreement is determined by a court of
competent jurisdiction to be invalid, illegal or incapable of being enforced by
any rule of law or public policy, all other terms, provisions and conditions of
this Agreement shall nevertheless remain in full force and effect. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible to the fullest extent permitted by applicable law in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.

 

9. Headings.

 

All headings set forth in this Agreement are intended for convenience only and
shall not control or affect the meaning, construction or effect of this
Agreement or of any of its provisions. All words used in this Agreement shall be
construed to be of the appropriate gender or number as the context requires.
Unless otherwise expressly provided, the word “including” does not limit the
preceding words or terms.

 

10. Counterparts.

 

This Agreement may be executed in two or more counterparts (including by means
of facsimile or electronically transmitted portable document format (PDF)
signature pages), each of which shall be deemed to be an original, but all of
which together shall constitute and be one and the same instrument; provided,
that fax or electronically transmitted signatures of this Agreement shall be
deemed to be originals. Counterpart signatures need not be on the same page and
shall be deemed effective upon receipt.

 

11. Governing Law; Jurisdiction.

 

The laws of the State of Delaware (without giving effect to its conflicts of law
principles) govern this Agreement and all matters arising out of or relating to
this Agreement and any of the transactions contemplated hereby, including its
negotiation, execution, validity, interpretation, construction, performance and
enforcement. The parties hereto hereby irrevocably submit to the federal and
state courts located in the State of Delaware over any action or proceeding
arising out of or relating to this Agreement or any of the transactions
contemplated hereby and each party hereto hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such courts. The parties hereto hereby irrevocably waive any objection which
they may now or hereafter have to the laying of venue of any action or
proceeding brought in such court or any claim that such action or proceeding
brought in such court has been brought in an inconvenient forum. Each of the
parties hereto agrees that a judgment in such action or proceeding may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Each of the parties hereto hereby irrevocably consents to
process being served by any party to this Agreement in any action or proceeding
by delivery of a copy thereof in accordance with the provisions of Section 5.

 



6

 

 

12. Amendments; Waivers.

 

Any amendment or modification of or to any provision of this Agreement, and any
consent to any departure of any party from the terms of any provision of this
Agreement, shall be effective only if it is made or given in writing and signed
by each party hereto. Notwithstanding the foregoing sentence, any failure of any
of the parties to comply with any obligation, covenant, agreement or condition
herein may be waived by any party entitled to the benefits thereof only by a
written instrument signed by such party granting such waiver, but such waiver or
failure to insist upon strict compliance with such obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure. The failure of any party to assert
any of its rights under this Agreement or otherwise shall not constitute a
waiver of those rights.

 

13. Successors and Assigns.

 

This Agreement shall apply to, be binding in all respects upon and inure to the
benefit of the parties and their respective successors and permitted assigns. No
party may assign any of its rights under this Agreement without the prior
written consent of each of the other parties.

 

[signature page follows]

 

7

 

 

IN WITNESS WHEREOF, the parties have caused this Voting Agreement to be duly
executed as of the date first above written.

 

 

  AUTOINFO HOLDINGS, LLC             By:          Name:  John Caple     Title:
President  

 

8

 

 

IN WITNESS WHEREOF, the parties have caused this Voting Agreement to be duly
executed as of the date first above written.

 

 

        Michael P. Williams                 Mark Weiss                 Harry
Wachtel                 William Wunderlich                 Peter C. Einselen    
            Thomas C. Robertson                 Mark Patterson  

  

9

 

 

Schedule 1

 

Name and Address of Stockholder

(and controlled affiliates, if applicable)

Shares of Common Stock Options

Harry Wachtel

726 Havana Dr.

Boca Raton, FL 33487

 

6,186,503 (1) 500,000

William I. Wunderlich

7565 NW 125th Way

Parkland, FL 33076

 

1,322,342 (2) 300,000

Mike Williams

386 6th Street

Atlantic Beach, FL 32233

 

3,000 850,000

Mark K. Patterson

141 Rock Bridge Greens Blvd.

Oak Ridge, TN 37830

 

0 550,000

Mark Weiss

12197 Quilting Lane

Boca Raton, FL 33428

 

851,503 (3) 220,000

Peter C. Einselen

6800 A Ave.

St. Augustine, FL 32080

 

306,431 622,500

Thomas C. Robertson

4337 Wakefield Road

Richmond, VA 23235

  

232,431 600,000

 

(1)Includes 1,258,845 shares of common stock with respect to which Mr. Wachtel
has been granted voting rights pursuant to a voting proxy dated June 1, 2001.

(2)Includes 407,342 shares of common stock with respect to which Mr. Wunderlich
has granted Mr. Wachtel voting rights pursuant to a voting proxy dated June 1,
2001.

(3)Includes 851,503 shares of common stock with respect to which Mr. Weiss has
granted Mr. Wachtel voting rights pursuant to a voting proxy dated June 1, 2001.

 



10

 

 

